DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 9-11, 13-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belghoul et al.  (US 2018/0227960 A1) hereinafter Belghoul.
Regarding claims 1, 15, and 21 – Belghoul discloses simultaneously communicate with a base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, refer to Figures 6A, 6B, 7, 10, and paragraphs [0090] to [0092], [0098], [0104], [0105], [0116] to [0118], [0124], and claims 1, 10, 11. 
receive, from the master base station, information indicating that use of dual connectivity using the second radio access technology is permitted, refer to Figures 6A, 10, and paragraphs [0089], [0091], [0104].
specify at least one frequency band supported by the secondary base station, the secondary base station being configured to provide dual connectivity in cooperation with the master base station, refer to Figures 6, 7, and 10 and paragraphs [0092], [0104], [0112], [0117].
Regarding claim 4 – Belghoul discloses scan frequency bands supported by the communication terminal and specify the at least one frequency band based on a frequency band by which information is normally received from the secondary base station, refer to Figure 5 and paragraphs [0033], [0034], [0082], [0092], [0094], [0098], [0112], [0117], [0127] to [0131].
Regarding claim 5 – Belghoul discloses receive, from the master base station, information about the at least one frequency band supported by the secondary base station, which is configured to provide dual connectivity in cooperation with the master base station, and specify an available frequency band by scanning frequency bands included in the received information, refer to Figure 5 and paragraphs [0033], [0034], [0082], [0092], [0094], [0098], [0112], [0117], [0127] to [0131].
Regarding claim 7 – Belghoul discloses receive, from the master base station, information about a combination of the at least one frequency band supported by the secondary base station, which is configured to provide dual connectivity in cooperation with the master 
Regarding claims 9 and 17 – Belghoul discloses receive, from the master base station, information about at least one frequency band supported by a secondary base station, the secondary base station being configured to provide dual connectivity in cooperation with the master base station or another master base station in at least one location registration area in which the communication terminal is registered, refer to Figures 5, 6A, and paragraphs [0033], [0034], [0062], [0082], [0083], [0089], [0092], [0094], [0098], [0104], [0112], [0117], [0127] to [0131], and claim 16.
Regarding claims 10 and 18 – Belghoul discloses receive, from the master base station, a message in which information about at least one frequency band supported by the secondary base station is set, refer to Figures 5, 6A, 9, and paragraphs [0033], [0034], [0062], [0082], [0083], [0089], [0092], [0094], [0098], [0104], [0112], [0114], [0117], [0127] to [0131], and claim 16.
Regarding claim 11 – Belghoul discloses scan at least one frequency band set in the message received in the location registration process and thereby specify an available frequency band, refer to Figures 5, 6A, 9, and paragraphs [0033], [0034], [0062], [0082], [0083], [0089], [0092], [0094], [0098], [0104], [0112], [0114], [0117], [0127] to [0131], and claim 16.
Regarding claim 13 – Belghoul discloses receive, from the master base station, identification information for identifying at least one secondary base station, the at least one secondary base station being configured to provide dual connectivity in cooperation with the master base station, and when identification information of the secondary base station 
Regarding claims 14 and 19 – Belghoul discloses when identification information of the master base station to which the communication terminal currently belongs is included in identification information that is included in a signal transmitted from the secondary base station and is for identifying at least one master base station that provides dual connectivity in cooperation with the secondary base station, the at least one processor is further configured to execute the instructions to specify the at least one frequency band supported by the secondary base station, which is configured to provide dual connectivity in cooperation with the master base station, refer to Figures 5, 6A, 9, and paragraphs [0033] to [0035], [0062], [0082], [0083], [0089], [0091], [0092], [0094], [0098], [0101], [0104], [0105], [0112], [0114], [0117], [0127] to [0131], and claim 16.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul (same as above) in view of “NR available indicator for NR NSA architecture” hereinafter S2-174465.
Regarding claim 2 - Belghoul discloses simultaneously communicate with a base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, receive, from the master base station, information indicating that use of dual connectivity using the second radio access technology is permitted, specify at least one frequency band supported by the secondary base station, the secondary base station being configured to provide dual connectivity in cooperation with the master base station, refer to Figures 6, 7, and 10 and paragraphs [0092], [0104], [0112], [0117] , refer to Figures 6A, 6B, 7, 10, and paragraphs [0089], [0090] to [0092], [0098], [0104], [0105], [0112], [0116] to [0118], [0124], and claims 1, 10, 11.
Belghoul does not explicitly disclose determine whether or not to display information indicating that the second radio access technology can be used in the display means.
S2-174465 discloses determine whether or not to display information indicating that the second radio access technology can be used in the display means, refer to pages 2 to 10.
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Belghoul with S2-174465 to provide Belghoul with determine whether or not to display information indicating that the second radio access technology can be used in the display means.

The benefit being that the UE user will know the Dual Connectivity channels are enabled for more user bandwidth.
Regarding claim 3 – Belghoul discloses simultaneously communicate with a base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, receive, from the master base station, information indicating that use of dual connectivity using the second radio access technology is permitted, specify at least one frequency band supported by the secondary base station, the secondary base station being configured to provide dual connectivity in cooperation with the master base station, refer to Figures 6, 7, and 10 and paragraphs [0092], [0104], [0112], [0117] , refer to Figures 6A, 6B, 7, 10, and paragraphs [0089], [0090] to [0092], [0098], [0104], [0105], [0112], [0116] to [0118], [0124], and claims 1, 10, 11.
Belghoul discloses the at least one processor is configured to execute the instructions to specify the at least one frequency band and receives, from the master base station, information indicating that the master base station can support dual connectivity using a locally-available second radio access technology, refer to Figures 5, 6A, and paragraphs [0033], [0034], [0062], [0082], [0083], [0089], [0092], [0094], [0098], [0104], [0112], [0117], [0127] to [0131], and claim 16.

S2-174465 discloses the at least one processor is further configured to execute the instructions to display the information indicating that the second radio access technology can be used in the display means, refer to pages 2 to 10.
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Belghoul with S2-174465 to provide Belghoul with the at least one processor is further configured to execute the instructions to display the information indicating that the second radio access technology can be used in the display means.
The suggestion/motivation for doing so is that Belghoul discloses a UE display used to display messages and information, refer to Figures 3, 9, and paragraphs [0056], [0059], [0061], [0091], [0098], [0101], [0104], [0105], [0114].
The benefit being that the UE user will know the Dual Connectivity channels are enabled for more user bandwidth.

Claims 6, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Belghoul (same as above) in view of Shimezawa et al. (US 2019/0098611 A1) hereinafter Shimezawa.
Regarding claims 6, and 16 – Belghoul discloses simultaneously communicate with a base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, receive, from the master base station, 
Belghoul does not explicitly disclose to receive, from the master base station, a SIB (System Information Block) including information about the at least one frequency band supported by the secondary base station.
Shimezawa discloses to receive, from the master base station, a SIB (System Information Block) including information about the at least one frequency band supported by the secondary base station, refer to Figure 5 and paragraphs [0046], [0062], [0064], [0106], [0130], [0167], [0168], [0185], [0186], [0230], [0231], [0248].
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Belghoul with Shimezawa to provide Belghoul with to receive, from the master base station, a SIB (System Information Block) including information about the at least one frequency band supported by the secondary base station.
The suggestion/motivation for doing so is that Belghoul discloses message and control information transmitted to the UE, refer to Figures 3, 5, 7, 9, and paragraphs [0033], [0091], [0098], [0101], [0103] to [0105], [0114].
The benefit being the UE receives the frequency band information as part of the initial synchronization process which will reduce delays improve QoS for the UE user.
Regarding claims 8 and 12 – Belghoul discloses simultaneously communicate with a base station associated with a first radio access technology and a secondary base station associated with a second radio access technology, receive, from the master base station, information indicating that use of dual connectivity using the second radio access technology is permitted, specify at least one frequency band supported by the secondary base station, the secondary base station being configured to provide dual connectivity in cooperation with the master base station, refer to Figures 6, 7, and 10 and paragraphs [0092], [0104], [0112], [0117] , refer to Figures 6A, 6B, 7, 10, and paragraphs [0089], [0090] to [0092], [0098], [0104], [0105], [0112], [0116] to [0118], [0124], and claims 1, 10, 11.
Belghoul discloses the at least one processor is configured to execute the instructions to specify the at least one frequency band and receives, from the master base station, information indicating that the master base station can support dual connectivity using a locally-available second radio access technology, refer to Figures 5, 6A, and paragraphs [0033], [0034], [0062], [0082], [0083], [0089], [0092], [0094], [0098], [0104], [0112], [0117], [0127] to [0131], and claim 16.
Belghoul does not explicitly disclose to receive information indicating that use of dual connectivity using the second radio access technology is permitted in a NAS (Non Access Stratum) layer, the at least one processor is further configured to execute the instructions to make the NAS layer instruct an RRC (Radio Resource Control) layer to scan at least one frequency band included in the SIB.
Shimezawa discloses to receive information indicating that use of dual connectivity using the second radio access technology is permitted in a NAS (Non Access Stratum) layer, the at least one processor is further configured to execute the instructions to make the NAS layer 
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Belghoul with Shimezawa to provide Belghoul with to receive information indicating that use of dual connectivity using the second radio access technology is permitted in a NAS (Non Access Stratum) layer, the at least one processor is further configured to execute the instructions to make the NAS layer instruct an RRC (Radio Resource Control) layer to scan at least one frequency band included in the SIB.
The suggestion/motivation for doing so is that Belghoul discloses message and control information transmitted to the UE, refer to Figures 3, 5, 6B, 7, 9, and paragraphs [0033], [0090], [0091], [0098], [0101], [0103] to [0105], [0114].
	The benefit being the UE receives the frequency band information as part of the initial synchronization process which will reduce delays improve QoS for the UE user.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. (US 2018/0332603 A1) discloses user terminal, radio base station, and radio communication method.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
16 June 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465